USCA11 Case: 20-13097          Date Filed: 03/23/2021   Page: 1 of 10



                                                                  [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 20-13097
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 2:19-cv-00263-SPC-MRM


DAVID JOHN THORKELSON,
as Personal Representative of the
Estate of Debi Lyn Thorkelson,

                                                                     Plaintiff-Appellant,


                                          versus

CARMINE MARCENO,
in his official capacity as Sheriff of
Lee County, Florida,
ROBERT CASALE,
in his individual capacity,


                                                                  Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (March 23, 2021)
         USCA11 Case: 20-13097       Date Filed: 03/23/2021    Page: 2 of 10



Before WILLIAM PRYOR, Chief Judge, WILSON and LAGOA, Circuit Judges.

PER CURIAM:

      David John Thorkelson, as representative for his wife’s estate, appeals the

summary judgment against his complaint that Captain Robert Casale used

excessive force in the fatal shooting of his wife, Debi Lyn Thorkelson. See 42

U.S.C. § 1983. After officers responded to Debi Thorkelson’s 911 call, she kept

the officers at bay for almost two hours by wielding a gun that resembled a hunting

rifle and threatening “to kill” and “to shoot” them. A neighbor reported seeing

Thorkelson pump her gun as if it were a BB gun, but Thorkelson stated she had “a

rifle.” When Thorkelson walked onto the back porch of her second-floor apartment

and aimed her gun at an officer standing below her, Captain Casale shot her in the

chest, which killed her instantly. The district court ruled that Sheriff Carmine

Marceno and Captain Casale were entitled to qualified immunity. Because

Thorkelson’s husband mentions only Captain Casale in his brief, we deem

abandoned any argument that could have been made challenging the summary

judgment in favor of Sheriff Marceno. See Greenbriar, Ltd. v. City of Alabaster,

881 F.2d 1570, 1573 n. 6 (11th Cir. 1989). We affirm the summary judgment in

Captain Casale’s favor.




                                          2
         USCA11 Case: 20-13097       Date Filed: 03/23/2021    Page: 3 of 10



                                I. BACKGROUND

      Late one afternoon, Thorkelson called 911 from her apartment in Fort Myers

Beach, but immediately ended the call. Deputy Matthew Woodby drove to

Thorkelson’s two-story apartment building and knocked on the front door of each

unit without receiving any response. Thorkelson called 911 a second time and said,

“Yea, please send police I’m in very, very danger.” But when the officer asked for

an address, Thorkelson replied, “I don’t know. Are you f***ing kidding me? F***

you. F*** you.”

      One of Thorkelson’s neighbors, T.J. Bryant, pulled into the parking lot and

observed Deputy Woodby walking toward him. Bryant noticed that Thorkelson

was pointing what appeared to be “a cock .22 single [rifle] or a pellet gun” at the

deputy. Bryant thought Thorkelson might harm the deputy and warned him, “She’s

got a gun, she’s got a gun.” Bryant parked his car while the deputy retreated to his

patrol car and requested that dispatch send backup officers.

      Deputy Woodby could see Thorkelson holding something in her hands while

standing in a screened area of the porch of her second-floor apartment, but a sun

drape on her porch obstructed his view. Deputy Woodby asked Thorkelson to put

her hands on the mesh screen to verify if she was armed. After a brief silence,

Thorkelson yelled, “You’re going to have to kill me or I’m going to kill you




                                          3
         USCA11 Case: 20-13097       Date Filed: 03/23/2021    Page: 4 of 10



mother f***er.” The deputy also heard a clicking noise coming from Thorkelson’s

porch that sounded like a gun being fired without any ammunition.

      Sergeant Paul Nader and other officers joined Deputy Woodby at his car and

watched Thorkelson for about an hour as she paced around her porch and walked

in and out of her apartment. Because the officers’ line of vision was impaired by

distance and the drape on Thorkelson’s porch, Sergeant Nader shouted for

Thorkelson to identify what she was holding. She replied, “I have a gun.” The

officers notified dispatch that Thorkelson had a “long gun.”

      Officers formed a perimeter around Thorkelson’s apartment while Sergeant

Nader retrieved his sniper rifle from his vehicle. Sergeant Nader intended to use

the scope on his rifle to determine what type of gun Thorkelson possessed. But by

the time he returned to Deputy Woodby’s car, Thorkelson had retreated inside her

apartment and closed her blinds. Sergeant Nader changed locations several times

seeking an unobstructed view of Thorkelson’s apartment. He finally found a

second-story apartment about 25 feet from Thorkelson’s building and positioned

his rifle on a window facing her porch. Captain Casale retrieved his MP5 shotgun

from his patrol car and occupied a carport located about 70 feet away from

Thorkelson’s apartment that had a clear view of her porch.

      Throughout the standoff, officers attempted to communicate with

Thorkelson. Two officers called Thorkelson’s cellular telephone repeatedly. She


                                         4
         USCA11 Case: 20-13097       Date Filed: 03/23/2021   Page: 5 of 10



alternated hanging up and cursing loudly at the callers. She spoke once with

Deputy Adam Linn and stated, “Stay away from me. I got a rifle. I’m gonna shoot

you.” From his balcony, Bryant heard Thorkelson standing on her porch

threatening to shoot the officers. Bryant implored Thorkelson to “drop her gun,”

but she never responded to his remarks. After Thorkelson stopped answering her

cellular telephone, Deputy Linn used his public address system to instruct her to

put down her gun and to come outside.

      The officers were unable to identify Thorkelson’s gun. The owner of the

apartment occupied by Sergeant Nader reported that Thorkelson appeared to pump

her gun as if it was a BB gun. Thorkelson’s husband called from work and said that

Thorkelson had a BB gun. Thorkelson’s brother, Wes Kalles, also reported that

Thorkelson had a BB gun and that he was driving to her apartment, but the

dispatch operator did not convey Kalles’s message to the officers. Sergeant Nader

saw Thorkelson poke a gun barrel through her blinds, but he could not determine

through the scope on his rifle whether her gun was a rifle or a BB gun.

      Thorkelson moved the blinds covering the sliding glass door to her porch,

which provided Sergeant Nader an unobstructed view inside her apartment. Nader

announced over the radio clipped to his shirt that Thorkelson had a rifle.

      Thorkelson slid open the glass door and walked onto her porch. She raised

her gun to her shoulder with her finger on the trigger and aimed down at Deputy


                                          5
          USCA11 Case: 20-13097       Date Filed: 03/23/2021    Page: 6 of 10



Linn. As Sergeant Nader returned his gaze to his scope, Deputy Casale shot

Thorkelson. The bullet passed through Thorkelson’s chest, and she died instantly.

Officers who entered her apartment found a Crosman model 760 Pumpmaster BB

gun lying on the porch near Thorkelson.

                           II. STANDARD OF REVIEW

      We review de novo a summary judgment. Nam Dang by & through Vina

Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1278 (11th Cir. 2017).

Summary judgment is appropriate when there exists no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). We resolve all issues of material fact in favor of the plaintiff and then

address the legal question whether an officer is entitled to qualified immunity

using that version of the facts. Penley v. Eslinger, 605 F.3d 843, 848–49 (11th Cir.

2010).

                                 III. DISCUSSION

      Thorkelson’s husband argues that Captain Casale’s use of lethal force was

unnecessary and violated the Fourth Amendment and state law. He contends that

the officers knew that Thorkelson had a BB gun and, in Florida, she was not

required to have a license to “openly carry” the gun, which “is not classified as a

firearm or a lethal weapon.” He also contends that the officers should have used

“less intrusive force” because Thorkelson’s “behavior remained consiste[nt]


                                           6
          USCA11 Case: 20-13097        Date Filed: 03/23/2021    Page: 7 of 10



throughout the standoff” and because she was mentally ill and never was “supplied

a proper warning.”

      Qualified immunity shields government officials who are acting within their

discretionary authority from liability when “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Nam Dang, 871 F.3d at 1278 (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982)). If an official is acting within the scope of his discretionary

authority when he or she committed the allegedly unlawful actions, the plaintiff

must prove “that qualified immunity is not appropriate.” Penley, 605 F.3d at 849

(quoting Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)). “We are required

to grant qualified immunity to a defendant official unless the plaintiff can

demonstrate two things: (1) that the facts, when construed in the plaintiff’s favor,

show that the official committed a constitutional violation and, if so, (2) that the

law, at the time of the official’s act, clearly established the unconstitutionality of

that conduct.” Singletary v. Vargas, 804 F.3d 1174, 1180 (11th Cir. 2015).

Because the parties agree that Captain Casale was acting within his discretionary

authority when he shot Thorkelson, this appeal turns on whether he is entitled to

qualified immunity. See id.

      Thorkelson’s husband argues that Captain Casale’s use of force against

Thorkelson was excessive. The Fourth Amendment right to be free from


                                            7
          USCA11 Case: 20-13097       Date Filed: 03/23/2021    Page: 8 of 10



unreasonable searches and seizures “encompasses the right to be free from

excessive force during the course of a” seizure. Oliver v. Fiorino, 586 F.3d 898,

905 (11th Cir. 2009). Under federal and state law, an officer’s use of force is

evaluated for objective reasonableness. Graham v. Connor, 490 U.S. 386, 388

(1989). “The calculus of reasonableness must embody allowance for the fact that

police officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Id. at 396–97. The force the officer employs

“must be reasonably proportionate to the need for that force,” as measured by,

among other factors, the danger posed to officers on the scene. Shaw v. City of

Selma, 884 F.3d 1093, 1099 (11th Cir. 2018).

      Captain Casale acted reasonably when he employed deadly force against

Thorkelson. When an “officer has probable cause to believe that the suspect poses

a threat of serious physical harm, either to the officer or to others, use of deadly

force does not violate the Constitution.” Penley, 605 F.3d at 851. Thorkelson was

behaving erratically and ignoring officers’ repeated requests to disarm and to come

out of her apartment. “Non-compliance of this sort supports the conclusion that use

of deadly force was reasonable.” Id. Thorkelson wielded a gun that resembled and

that she described as a lethal firearm. She threatened “to kill” and “to shoot”

officers. Even though “an officer is not required to wait until an armed and


                                           8
         USCA11 Case: 20-13097       Date Filed: 03/23/2021   Page: 9 of 10



dangerous [person] has drawn a bead on the officer or others before using deadly

force,” Captain Casale did. Montoute v. Carr, 114 F.3d 181, 185 (11th Cir. 1997).

Officers did not use any force during the lengthy period that Thorkelson was

unapproachable and menacing. Captain Casale shot Thorkelson only when she

posed an imminent threat to a defenseless officer. Captain Casale was not required

to warn Thorkelson before firing when that delay might have cost Deputy Linn his

life. See Carr v. Tatangelo, 338 F.3d 1259, 1269 n.19 (11th Cir. 2003).

      Captain Casale’s decision was reasonable. Reasonableness is judged based

on “only the facts that were knowable to the defendant officers” at the time. White

v. Pauly, 137 S. Ct. 548, 550 (2017). As the Supreme Court has explained, we

must refrain from “second-guessing a police officer’s assessment, made on the

scene, of the danger presented by a particular situation.” Ryburn v. Huff, 565 U.S.

469, 477 (2012); see Long v. Slaton, 508 F.3d 576, 580 (11th Cir. 2007).

Thorkelson was holding a BB gun, but that fact was not evident to the officers. See

Carr, 338 F.3d at 1269 (“A reasonable but mistaken belief that probable cause

exists for using deadly force is not actionable under § 1983.”). Bryant,

Thorkelson’s neighbor, thought she possessed a lethal firearm and warned Deputy

Woodby to take cover. Although the owner of the apartment occupied by Sergeant

Nader reported seeing Thorkelson pump her gun like a BB gun, the gun resembled

and Thompson stated that she had “a rifle.” Thorkelson’s husband reported that she


                                          9
        USCA11 Case: 20-13097       Date Filed: 03/23/2021   Page: 10 of 10



had a BB gun, but he was not at the scene to observe what was in her hand. And

the officers never had an unimpeded view of Thorkelson’s gun. Captain Casale had

to make a split-second decision whether to shoot an unpredictable woman armed

with a dangerous weapon aimed at a fellow officer. He was not required “to wait

‘and hope for the best.’” Jean-Baptiste v. Gutierrez, 627 F.3d 816, 821 (11th Cir.

2010) (quoting Scott v. Harris, 550 U.S. 372, 385 (2007)) (alteration adopted).

Captain Casale’s use of deadly force did not violate the Fourth Amendment or

Florida law.

                               IV. CONCLUSION

      We AFFIRM the summary judgment in favor of Sheriff Marceno and

Captain Casale.




                                         10